

Exhibit 10.1
AVIS BUDGET CAR RENTAL, LLC
(a Delaware limited liability company)
AVIS BUDGET FINANCE, INC.
(a Delaware corporation)




 
$300,000,000 4.875% Senior Notes due 2017
 
 
Purchase Agreement
 
 
As of November 5, 2012
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
 
As Representative of the
several Initial Purchasers listed
in Schedule 1 hereto
 
c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated
One Bryant Park
New York, New York 10036
 
Ladies and Gentlemen:
 
 
Avis Budget Car Rental, LLC, a Delaware limited liability company (“ABCR”), and
Avis Budget Finance, Inc., a Delaware corporation (“Avis Finance” and
collectively with ABCR, the “Company”), propose to issue and sell to the several
initial purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for
whom you are acting as representative (the “Representative”), $300,000,000
principal amount of its 4.875% Senior Notes due 2017 (the “Securities”).  The
Securities will be issued pursuant to an Indenture to be dated as of November 8,
2012 (the “Indenture”) among the Company, Avis Budget Group, Inc. a Delaware
corporation (the “Indirect Parent”), Avis Budget Holdings, LLC, a Delaware
limited liability company (the “Direct Parent” and together with the Indirect
Parent, the “Parents”) and each of the entities listed in Schedule 2 hereto
(collectively with the Parents, the “Guarantors”) and The Bank of Nova Scotia
Trust Company of New York, as trustee (the “Trustee”), and will be fully and
unconditionally guaranteed on an unsecured senior basis by each of the
Guarantors (the “Guarantees”).


 
The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Company and the Guarantors have prepared a
preliminary offering memorandum dated November 5, 2012 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors and the Securities.  Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchasers pursuant to the terms of this
Agreement.  The Company hereby confirms that it has
 
 
1

--------------------------------------------------------------------------------

 
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.  References herein to the “Preliminary Offering Memorandum,” the
“Time of Sale Information” and the “Offering Memorandum” (each as defined below)
shall be deemed to refer to and include any document incorporated by reference
therein.


At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum as supplemented
and amended by the written communications listed on Annex A hereto.


Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.


The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:
 
1. Purchase and Resale of the Securities.  (a)  The Company agrees to issue and
sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 98.375% of the
aggregate principal amount of the Securities.  The Company will not be obligated
to deliver any of the Securities except upon payment for all the Securities to
be purchased as provided herein.
 
 
(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale
Information.  Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:
 
 
(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;
 
 
(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
 
 
2

--------------------------------------------------------------------------------

 
 
(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of its initial offering
except:
 
 
(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or
 
 
(B) in accordance with the restrictions set forth in Annex C hereto.
 
 
(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f)(i) and 6(h), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex C
hereto), and each Initial Purchaser hereby consents to such reliance.
 
 
(d) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers may offer and sell Securities to or through any affiliate of an
Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.
 
 
(e) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors or any other person.  Additionally,
neither the Representative nor any other Initial Purchaser is advising the
Company, the Guarantors or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction.  The Company and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.
 
 
2. Payment and Delivery.  (a)  Payment for and delivery of the Securities will
be made at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times
Square, New York, New York 10036 at 10:00 A.M., New York City time, on November
8, 2012, or at such other time or place on the same or such other date, not
later than the fifth business day thereafter, as the Representative and the
Company may agree upon in writing.  The time and date of such payment and
delivery is referred to herein as the “Closing Date”.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company, for the
respective accounts of the several Initial Purchasers, of one or more global
notes representing the Securities (collectively, the “Global Note”), with any
transfer taxes payable in connection with the sale of the Securities duly paid
by the Company. The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.
 
 
3. Representations and Warranties of the Company and the Guarantors.  The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:
 
 
(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum.  The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, as of its date and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company and the Guarantors  make no representation or warranty with respect
to any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.
 
 
(b) Additional Written Communications.  Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Company and the Guarantors
(including their respective agents and representatives, other than the Initial
Purchasers in their capacity as such) have not made, used, prepared, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any “written communication” (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company and the Guarantors or
their respective agents and representatives (other than a communication referred
to in clauses (i), (ii), (iii) and (iv) below), an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
pricing supplement substantially in the form of Annex B hereto, which constitute
part of the Time of Sale Information, (iv) each electronic road show and (v) any
other written communication approved in writing in advance by the
Representative.  Each such Issuer Written Communication, when taken together
with all other Issuer Written Communications used on or prior to the date of
first use of such Issuer Written Communication and the Time of Sale Information,
did not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company and the Guarantors make no
representation or warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Incorporated Documents.  The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, to the extent filed with
the Commission conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Exchange Act”) and such documents did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
 
(d) Financial Statements.  The financial statements and the related notes
thereto of the Indirect Parent, the Company and their respective subsidiaries
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum present fairly in all material respects the
consolidated financial position of the Indirect Parent, the Company and their
respective subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”), applied on a consistent basis
throughout the periods covered thereby; and the other financial information
relating to Indirect Parent, the Company and their respective subsidiaries
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum has been derived from the accounting records of the
Indirect Parent, the Company and their respective subsidiaries and presents
fairly in all material respects the information shown thereby; the assumptions
underlying the pro forma financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
are reasonable, have been properly applied to the historical amounts in the
compilation of those statements and are set forth in each of the Time of Sale
Information and the Offering Memorandum; and the pro forma financial information
and the related notes thereto filed with the Commission on October 25, 2011 and
August 10, 2012 was prepared in accordance with the Commission’s rules and
guidance with respect to pro forma financial information at the time such
information was filed with the Commission, and the assumptions underlying such
pro forma financial information are reasonable and are set forth in each of the
Time of Sale Information and the Offering Memorandum.
 
 
(e) No Material Adverse Change.  Since the date of the most recent financial
statements of the Indirect Parent included or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, (i) there has not
been any material change in the capital stock or long-term debt of the Indirect
Parent, the Company or any of their respective subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Indirect Parent or the Company on any class of capital stock, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, properties, management, financial
position, results of operations or business prospects of the Indirect Parent,
the Company and their subsidiaries taken as a whole; (ii) none of the Indirect
Parent, the Company or any of their subsidiaries has entered into any
transaction or agreement that is material to the Indirect Parent, the Company
and their respective subsidiaries taken as a whole, or incurred any liability or
obligation, direct or contingent, that is material to the Indirect Parent, the
Company and their respective subsidiaries taken as a whole; and (iii) none of
the Indirect Parent, the Company or any of their subsidiaries has sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum.
 
 
5

--------------------------------------------------------------------------------

 
 
(f) Organization and Good Standing.  The Company, the Guarantors and each of
their respective subsidiaries have been duly organized and are validly existing
and in good standing under the laws of their respective jurisdictions of
organization (to the extent such terms have meaning in such jurisdictions), are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified, be in good standing or have such power or authority could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, management, financial position,
results of operations or business prospects of the Indirect Parent, the Company
and their subsidiaries taken as a whole or on the performance by the Company and
the Guarantors of their respective obligations under the Transaction Documents
(as defined below) (a “Material Adverse Effect”).  The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Schedule 3 to this Agreement.
 
 
(g) Capitalization.  Indirect Parent had the capitalization as of June 30, 2012,
as set forth in each of the Time of Sale Information and the Offering Memorandum
under the heading “Capitalization” in the “Actual” column; and all the
outstanding shares of capital stock or other equity interests of each subsidiary
of Indirect Parent have been duly authorized and validly issued, and are fully
paid and non-assessable (except as otherwise described in each of the Time of
Sale Information and the Offering Memorandum) and are owned directly or
indirectly by Indirect Parent, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer (other than transfer
restrictions under applicable securities laws) or any other claim of any third
party, except as described in the Time of Sale Information and the Offering
Memorandum.
 
 
(h) Due Authorization.  The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities (in
the case of the Company), the Indenture (including, with respect to the
Guarantors, each Guarantee and Exchange Securities Guarantee (as defined below)
set forth therein), the Exchange Securities (in the case of the Company) and the
Registration Rights Agreement (collectively, the “Transaction Documents”) to
which they are a party and to perform their respective obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby or by the Time of Sale
Information and the Offering Memorandum has been duly and validly taken.
 
 
6

--------------------------------------------------------------------------------

 
 
(i) The Indenture.  The Indenture has been duly authorized by the Company and
each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors, enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or other similar
laws relating to or affecting the enforcement of creditors’ rights generally or
by general equitable principles (whether considered in a proceeding in equity or
law) relating to enforceability (collectively, the “Enforceability Exceptions”);
and on the Closing Date, the Indenture will conform in all material respects to
the requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.
 
 
(j) The Securities and the Guarantees.  The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Indenture and Securities have been duly
executed, authenticated, issued and delivered as provided in the Indenture and
the Securities have been paid for as provided herein, will be valid and legally
binding obligations of, and enforceable against, each of the Guarantors in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.
 
 
(k) The Exchange Securities.  The Exchange Securities (including the related
guarantees (the “Exchange Securities Guarantees”)) have been duly authorized for
issuance by the Company and each of the Guarantors and, when duly executed,
authenticated, issued and delivered as contemplated by the Indenture and the
Registration Rights Agreement, the Exchange Securities will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company, as issuer, and each of the Guarantors, as guarantor, enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Exchange Securities Guarantees have been duly authorized by
each of the Guarantors and, when the Exchange Securities have been duly
executed, authenticated, issued and delivered as provided in the Indenture, will
be valid and legally binding obligations of each of the Guarantors, enforceable
against each of the Guarantors in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.
 
 
(l) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors.  When the Purchase
Agreement has been duly executed and delivered in accordance with its terms by
each of the other parties thereto, this Agreement will constitute a valid and
legally binding agreement of the Company and each of the Guarantors enforceable
against the Company and each of the Guarantors in accordance with its terms,
subject to the Enforceability Exceptions, and except that rights to indemnity
and contribution thereunder may be limited by applicable law and public policy.
 
 
7

--------------------------------------------------------------------------------

 
 
(m) Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by the Company and each of the Guarantors and, on the Closing
Date, will be duly executed and delivered by the Company and each of the
Guarantors and, when duly executed and delivered in accordance with its terms by
each of the other parties thereto, the Registration Rights Agreement will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors, enforceable against the Company and each of the Guarantors in
accordance with its terms, subject to the Enforceability Exceptions, and except
that rights to indemnity and contribution thereunder may be limited by
applicable law and public policy.
 
 
(n) Descriptions of the Transaction Documents.  Each Transaction Document
conforms or will conform as of the Closing Date in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Memorandum.
 
 
(o) No Violation or Default.  None of the Company and the Guarantors nor any of
their respective subsidiaries is (i) in violation of its charter or by-laws or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Indirect Parent, the Company or any of their respective
subsidiaries is a party or by which the Indirect Parent, the Company or any of
their respective subsidiaries is bound or to which any of the property or assets
of the Indirect Parent, the Company or any of their respective subsidiaries is
subject; or (iii) in violation of any applicable law or statute or any judgment,
order, rule or regulation of any court or arbitrator or governmental or
regulatory authority, except, in the case of clauses (ii) and (iii) above, for
any such default or violation that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
 
(p) No Conflicts.  The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which it is a
party, the issuance and sale of the Securities (including the Guarantees) and
the compliance by the Company and each of the Guarantors with the terms thereof
and the consummation of the transactions contemplated by the Transaction
Documents or the Time of Sale Information and the Offering Memorandum will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Indirect Parent, the Company or any of their respective subsidiaries (other than
any lien, charge or encumbrance created, imposed or intended to be created or
imposed by the Transaction Documents) pursuant to, any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Indirect
Parent, the Company or any of their respective subsidiaries is a party or by
which the Indirect Parent, the Company or any of their respective subsidiaries
is bound or to which any of the property or assets of the Indirect Parent, the
Company or any of their respective subsidiaries is subject; (ii) result in any
violation of the provisions of the charter or by-laws or similar organizational
documents of the Indirect Parent, the Company or any of their respective
subsidiaries or any of the Guarantors; or (iii) assuming the accuracy of, and
the Initial Purchasers’ compliance with, the representations, warranties and
agreements of the Initial Purchasers herein, and the compliance by the holders
of the Securities with the offering and transfer restrictions set forth in the
Offering Memorandum, result in the violation of any applicable law or statute or
any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation, lien, charge, encumbrance
or default that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(q) No Consents Required.  Assuming the accuracy of, and the Initial Purchasers’
compliance with, the representations, warranties and agreements of the Initial
Purchasers herein, and the compliance by the holders of the Securities with the
offering and transfer restrictions set forth in the Offering Memorandum, no
consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees) and compliance by
the Company and each of the Guarantors with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents,
except for such consents, approvals, authorizations, orders and registrations or
qualifications as have been obtained or as may be required (i) under applicable
state securities laws in connection with the purchase and resale of the
Securities by the Initial Purchasers, (ii) with respect to the Exchange
Securities (including the Exchange Securities Guarantees) under the Securities
Act, the Trust Indenture Act and applicable state securities laws as
contemplated by the Registration Rights Agreement or (iii) that if not obtained
or made could not reasonably be expected to have a Material Adverse Effect.
 
 
(r) Legal Proceedings.  Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Indirect Parent, the Company or any of their respective subsidiaries is or may
be a party or to which any property of the Indirect Parent, the Company or any
of their subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to the Indirect Parent, the Company or any of
their respective subsidiaries, could reasonably be expected to have a Material
Adverse Effect; and no such investigations, actions, suits or proceedings are,
to the best knowledge of the Company and each of the Guarantors, threatened or,
to the best knowledge of the Company and each of the Guarantors (without having
undertaken any independent inquiry outside of the Company and each of the
Guarantors), contemplated by any governmental or regulatory authority or by
others.
 
 
(s) Independent Accountants.  Deloitte & Touche LLP, who have certified certain
financial statements of the Indirect Parent, the Company and their subsidiaries,
is an independent registered public accounting firm with respect to the Indirect
Parent, the Company and their respective subsidiaries within the applicable
rules and regulations adopted by the Commission and the Public Company
Accounting Oversight Board (United States) and as required by the Securities
Act.
 
 
(t) Title to Real and Personal Property.  The Indirect Parent, the Company and
their respective subsidiaries have good and marketable title in fee simple to,
or have valid rights to lease or otherwise use, all items of real and personal
property that are material to the respective businesses of the Indirect Parent,
the Company and their respective subsidiaries, in each case free and clear of
all liens, encumbrances, claims and defects and imperfections of title except
those that (i) are permitted under the Company’s amended and restated senior
credit agreement with JPMorgan Chase Bank, N.A. and the other parties thereto,
dated as of May 3, 2011, as amended; (ii) do not materially interfere with the
use made and proposed to be made of such property by the Indirect Parent, the
Company and their respective subsidiaries; or (iii) could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(u) Title to Intellectual Property.  The Indirect Parent, the Company and their
respective subsidiaries own or possess adequate rights to use all material
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) reasonably necessary for the
conduct of their respective businesses except where the failure to own or
possess such rights could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and the conduct of their respective
businesses does not, and will not, conflict in any respect with any such rights
of others except which conflict could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and the Indirect
Parent, the Company and their respective subsidiaries have not received any
notice of any claim of infringement of or conflict with any such rights of
others which infringement or conflict, if the subject of an unfavorable
decision, ruling or finding, could reasonably be expected to have a Material
Adverse Effect.
 
 
(v) No Undisclosed Relationships.  No relationship, direct or indirect, exists
between or among the Indirect Parent, the Company or any of their respective
subsidiaries, on the one hand, and the directors, officers, stockholders or
other affiliates of the Indirect Parent, the Company or any of their respective
subsidiaries, on the other, that would be required by the Securities Act to be
described in a registration statement to be filed with the Commission and that
is not so described in each of the Time of Sale Information and the Offering
Memorandum.
 
 
(w) Investment Company Act.  None of the Company and the Guarantors nor any of
their subsidiaries is, and solely after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
each of the Time of Sale Information and the Offering Memorandum none of them
will be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).
 
 
(x) Taxes.  Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Indirect Parent, the Company
and their respective subsidiaries have paid all federal, state, local and
foreign taxes, other than those being contested in good faith and by appropriate
proceedings so long as there are adequate reserves for such taxes, and have
filed all tax returns required to be paid or filed through the date hereof; and
(ii) except as otherwise disclosed in each of the Time of Sale Information and
the Offering Memorandum, there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Indirect Parent, the Company
or any of their respective subsidiaries or any of their respective properties or
assets.
 
 
10

--------------------------------------------------------------------------------

 
 
(y) Licenses and Permits.  The Indirect Parent, the Company and their respective
subsidiaries possess such licenses, certificates, permits and other
authorizations issued by, and have made such declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Information and the Offering Memorandum, except where the
failure to possess or make the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and except as
described in each of the Time of Sale Information and the Offering Memorandum,
none of the Indirect Parent, the Company or any of their respective subsidiaries
has received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course, which, if the subject of an unfavorable decision, ruling or
finding, could reasonably be expected to have a Material Adverse Effect.
 
 
(z) No Labor Disputes.  No labor disturbance by or dispute with employees of the
Indirect Parent, the Company or any of their subsidiaries exists or, to the best
knowledge (without having undertaken any independent inquiry outside of the
Company and Indirect Parent) of the Company and each of the Guarantors, is
contemplated or threatened and neither the Company nor any Guarantor is aware of
any existing or imminent labor disturbance by, or dispute with, the employees of
any of the Indirect Parent’s, the Company ‘s or any of their respective
subsidiaries’ principal suppliers, contractors or customers, except as would not
reasonably be expected to have a Material Adverse Effect.
 
 
(aa) Compliance With Environmental Laws.  (i) The Indirect Parent, the Company
and their respective subsidiaries (x) are, and at all prior times were, in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, requirements, decisions and orders relating to the
protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, and (z) have not received notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such
notice; (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Indirect Parent, the Company or their respective
subsidiaries, except in the case of each of (i) and (ii) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (iii) except as
described in each of the Time of Sale Information and the Offering Memorandum,
(x) there are no proceedings that are pending, or that are known to be
contemplated, against the Indirect Parent, the Company or any of their
respective subsidiaries under any Environmental Laws in which a governmental
entity is also a party, other than such proceedings regarding which it is
reasonably believed no monetary sanctions of $100,000 or more will be imposed,
(y) the Indirect Parent, the Company and their respective subsidiaries are not
aware of any issues regarding compliance with Environmental Laws, or liabilities
or other obligations under Environmental Laws or concerning hazardous or toxic
substances or wastes, pollutants or contaminants, that could reasonably be
expected to have a Material Adverse Effect, and (z) none of the Indirect Parent,
the Company or any of their respective subsidiaries anticipates material capital
expenditures relating to any Environmental Laws.
 
 
11

--------------------------------------------------------------------------------

 
 
(bb) Compliance With ERISA.  Except as described in each of the Time of Sale
Information and the Offering Memorandum, (i) each employee benefit plan, within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) that is subject to ERISA, for which the Indirect
Parent, the Company or any member of their “Controlled Groups” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance in all material respects with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code, whether or not
waived, has occurred or is reasonably expected to occur; and (iv) for each Plan
that is subject to the funding rules of ERISA or the Code, the fair market value
of the assets of each such Plan is not less than the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan).
 
 
(cc) Disclosure Controls.  The Indirect Parent and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Indirect Parent in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Indirect Parent’s management as appropriate to allow
timely decisions regarding required disclosure.  The Indirect Parent and its
subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as and when required by Rule 13a-15 of the
Exchange Act.
 
 
(dd) Accounting Controls.  The Indirect Parent and its subsidiaries maintain
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including but not limited to internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP, and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any
differences.  Except as disclosed the Time of Sale Information and the Offering
Memorandum, there are no material weaknesses or significant deficiencies in the
Indirect Parent’s and its subsidiaries’ internal controls.
 
 
12

--------------------------------------------------------------------------------

 
 
(ee) No Unlawful Payments.  None of the Indirect Parent, the Company any of
their respective subsidiaries or, to the knowledge of the Company and each of
the Guarantors, any director, officer, agent, employee or other person
associated with or acting on behalf of the Indirect Parent, the Company or any
of their respective subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, the OECD convention on Combating Bribery of Foreign Public
Officials in International Business Transactions or any similar law of any other
relevant jurisdictions; or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.
 
 
(ff) Insurance.  The Indirect Parent, the Company and their respective
subsidiaries have insurance covering their respective properties, operations,
personnel and businesses, including business interruption insurance, which
insurance is in amounts and insures against such losses and risks as the
Indirect Parent’s management reasonably believes are adequate to protect the
Indirect Parent, the Company and their respective subsidiaries and their
respective businesses; and none of the Indirect Parent, Company or any of their
respective subsidiaries has  (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business at a cost that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
 
(gg) Compliance with Money Laundering Laws.  The operations of the Indirect
Parent, the Company and their respective subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Indirect Parent, the Company or any of their respective
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company and the Indirect Parent, threatened.
 
 
(hh) Compliance with OFAC and Sanctions.  None of the Indirect Parent, the
Company, any of their respective subsidiaries or, to the knowledge of the
Company and each of the Guarantors, any director, officer, agent, employee,
affiliate or other person associated with or acting on behalf of the Indirect
Parent, the Company or any of their respective subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Department of the Treasury (“OFAC”); and the Company will not directly
or indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii) Solvency.  On and immediately after the Closing Date, the Company and the
Guarantors (on a consolidated basis after giving effect to the issuance of the
Securities and the other transactions related thereto as described in each of
the Time of Sale Information and the Offering Memorandum) will be Solvent.  As
used in this paragraph, the term “Solvent” means, with respect to a particular
date, that on such date (i) the present fair market value (or present fair
saleable value) of the assets of such person is not less than the total amount
required to pay the liabilities of such person on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, such person is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature; (iv)
such person is not engaged in any business or transaction, and does not propose
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such person is engaged; and (v)
such person is not a defendant in any civil action that would result in a
judgment that such person is or would become unable to satisfy.
 
 
(jj) No Restrictions on Subsidiaries.  No subsidiary of the Indirect Parent or
the Company is currently subject to any material prohibition, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Indirect Parent or the Company, as
applicable, from making any other distribution on such subsidiary’s capital
stock or membership interests, as applicable, from repaying to the Indirect
Parent or the Company any loans or advances to such subsidiary from the Indirect
Parent or the Company as applicable, or from transferring any of such
subsidiary’s properties or assets to the Indirect Parent, the Company or any of
their subsidiaries, as applicable, other than as disclosed in the Time of Sale
Information and the Offering Memorandum.
 
 
(kk) No Broker’s Fees.  None of the Indirect Parent, the Company or any of their
respective subsidiaries is a party to any contract, agreement or understanding
with any person (other than this Agreement) that would give rise to a valid
claim against the Indirect Parent, the Company or any of their subsidiaries or
any Initial Purchaser for a brokerage commission, finder’s fee or like payment
in connection with the offering and sale of the Securities.
 
 
(ll) Rule 144A Eligibility.  On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information and the Offering
Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.
 
 
 
14

--------------------------------------------------------------------------------

 
(mm) No Integration.  Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.
 
 
(nn) No General Solicitation or Directed Selling Efforts.  None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no representation is made) has
(i) directly or indirectly, solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act or (ii)
with respect to those Securities offered or sold in reliance upon Regulation S
under the Securities Act (“Regulation S”), engaged in any directed selling
efforts within the meaning of Regulation S, and assuming the accuracy of the
representations and warranties of the Initial Purchasers herein, all such
persons have complied with the offering restrictions requirement of Regulation
S.
 
 
(oo) Securities Law Exemptions.  Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained herein (including Annex C
hereto) and their compliance with their agreements set forth therein, and the
compliance by the holders of the Securities with the offering and transfer
restrictions set forth in the Offering Memorandum, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act.
 
 
(pp) No Stabilization.  Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
 
 
(qq) Margin Rules.  Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Company as described in the
Time of Sale Information and the Offering Memorandum will violate Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
 
 
(rr) Forward-Looking Statements.  No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
 
 
(ss) Statistical and Market Data.  Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or any Guarantor to believe
that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.
 
 
15

--------------------------------------------------------------------------------

 
 
4. Further Agreements of the Company and the Guarantors.  The Company and each
of the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:
 
 
(a) Delivery of Copies.  The Company will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.
 
 
(b) Offering Memorandum, Amendments or Supplements.  Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or the filing with
the Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or allow to be filed any such document with the Commission to which
the Representative reasonably objects; provided that, if in the opinion of the
outside counsel of Indirect Parent and the Company, such proposed amendment or
supplement is required by law, the Company can make such amendment or
supplement, notwithstanding any such reasonable objection.
 
 
(c) Additional Written Communications.  Before using, authorizing, approving or
referring to any Issuer Written Communication, the Company will furnish to the
Representative and counsel for the Initial Purchasers a copy of such written
communication for review and will not use, authorize, approve or refer to any
such written communication to which the Representative reasonably objects.
 
 
(d) Notice to the Representative.  The Indirect Parent and the Company will
advise the Representative promptly, and confirm such advice in writing, (i) of
the issuance by any governmental or regulatory authority of any order preventing
or suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, such Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Indirect Parent and the
Company will use its reasonable best efforts to prevent the issuance of any such
order preventing or suspending the use of any of the Time of Sale Information,
any Issuer Written Communication or the Offering Memorandum or suspending any
such qualification of the Securities and, if any such order is issued, will
obtain as soon as possible the withdrawal thereof.
 
 
16

--------------------------------------------------------------------------------

 
 
(e) Ongoing Compliance of the Time of Sale Information and the Offering
Memorandum.  (1) If at any time prior to the completion of the initial offering
of the Securities by the Initial Purchasers (i) any event shall occur or
condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Indirect Parent and
the Company will promptly notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Offering Memorandum as may be necessary so
that the statements in the Offering Memorandum as so amended or supplemented
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law; and (2) if at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Time of Sale Information as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement any of the Time of Sale Information so that any of the
Time of Sale Information will not include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the Indirect Parent and the Company will promptly notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph (b)
above, furnish to the Initial Purchasers such amendments or supplements to any
of the Time of Sale Information as may be necessary so that the statements in
any of the Time of Sale Information as so amended or supplemented will not, in
light of the circumstances under which they were made, be misleading.
 
 
(f) Blue Sky Compliance.  The Company will cooperate with the Initial Purchasers
and counsel for the Initial Purchasers to qualify or register (or to obtain
exemption from qualifying or registering) the Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications,
registrations and exemptions in effect so long as required for the offering and
resale of the Securities; provided that neither the Company nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify; (ii) file any general consent to service of
process in any such jurisdiction; or (iii) subject itself to taxation in any
such jurisdiction if it is not otherwise so subject.
 
 
(g) Clear Market.  During the period from the date hereof through and including
the date that is 90 days after the date hereof, none of the Company and the
Guarantors will, without the prior written consent of the Representative, offer,
sell, contract to sell or otherwise dispose of any debt securities (other than
loans pursuant to credit facilities described in the Time of Sale Information
and the Offering Memorandum or loans paid off by the Company or any of its
subsidiaries in the ordinary course of business) issued or guaranteed by the
Company or any of the Guarantors and having a tenor of more than one year.
 
 
 
17

--------------------------------------------------------------------------------

 
(h) Use of Proceeds.  The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.
 
 
(i) Supplying Information.  While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
 
 
(j) DTC.   The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).
 
 
(k) No Resales by the Company.  The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.
 
 
(l) No Integration.  Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.
 
 
(m) No General Solicitation or Directed Selling Efforts.  None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) with respect to those Securities
offered or sold in reliance upon Regulation S, engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.
 
 
(n) No Stabilization.  Neither the Company nor any of its affiliates will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
 
 
(o) Legended Securities.  Each certificate for a Security will bear the
applicable legend(s) contained in “Notice to investors” in the Preliminary
Offering Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.
 
 
18

--------------------------------------------------------------------------------

 
 
5. Certain Agreements of the Initial Purchasers.  Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum; (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum; (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show); (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing; or (iv) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.
 
 
6. Conditions of Initial Purchasers’ Obligations.  The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
 
 
(a) Representations and Warranties.  The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the Company
and the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.
 
 
(b) No Downgrade.  From and after the Time of Sale and prior to the Closing Date
no downgrading shall have occurred in the rating accorded the Securities or any
other debt securities or preferred stock issued or guaranteed by the Indirect
Parent, the Company or any of their subsidiaries by any nationally recognized
statistical rating organization.
 
 
(c) No Material Adverse Change.  For the period from and after the signing of
this Agreement and prior to the Closing Date, no event or condition of a type
described in Section 3(f) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto), the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
 
 
(d) Officer's Certificate.  The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company's or such Guarantor's,
as applicable, financial matters and is satisfactory to the Representative (i)
confirming that such officer has carefully reviewed the Time of Sale Information
and the Offering Memorandum and, to the best knowledge of such officer, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct;
(ii) confirming that the other representations and warranties of the Company and
the Guarantors in this Agreement are true and correct and that the Company and
the Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date; (iii) to the effect set forth in paragraphs (b) and (c) above; and (iv)
confirming which Guarantors, organized or incorporated outside the state of
Delaware, are "significant subsidiaries," if any, of the Company as such term is
defined under Rule 1-02(w) of Regulation S-X promulgated under the Securities
Act.
 
 
19

--------------------------------------------------------------------------------

 
 
(e) Comfort Letters.  On the date of this Agreement and on the Closing Date,
Deloitte & Touche LLP shall have furnished to the Representative, at the request
of the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporate by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.
 
 
(f) Opinion and Negative Assurance Letter of Counsel for the Company and the
Guarantors.  (i) Kirkland & Ellis LLP, counsel for the Company and the
Guarantors, shall have furnished to the Representative, at the request of the
Company, their written opinion and Negative Assurance Letter, dated the Closing
Date and addressed to the Initial Purchasers, in the form attached hereto as
Exhibit B (the “Kirkland Opinions”),and (ii) Bryon L. Koepke, Senior Vice
President and Chief Securities Counsel of the Company, shall have furnished to
the Representative, at the request of the Company, his written opinion, dated
the Closing Date and addressed to the Initial Purchasers, in the form attached
hereto as Exhibit C (the “Company Opinion”).
 
 
(g) Additional Opinions with respect to the Guarantors.  The Initial Purchasers
shall receive opinions covering the laws of organization or incorporation of
those Guarantors organized or incorporated outside the State of Delaware if any
such Guarantor is a “significant subsidiary” as such term is defined under Rule
1-02(w) of Regulation S-X promulgated under the Securities Act, either
individually or taken together with other such Guarantors, in form and substance
reasonably satisfactory to the Representative.
 
 
(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers.  The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Initial Purchasers, with respect to such matters as the Representative may
reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.
 
 
(i) No Legal Impediment.  No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any federal,
state or foreign governmental or regulatory authority that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantees; and no injunction or order of any federal, state or foreign
court shall have been issued that would, as of the Closing Date, prevent the
issuance or sale of the Securities or the issuance of the Guarantees.
 
 
20

--------------------------------------------------------------------------------

 
 
(j) Good Standing.  The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and each
of the Guarantors in their respective jurisdictions of organization and their
good standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.
 
 
(k) Registration Rights Agreement.  The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.
 
 
(l) DTC.  The Securities shall be eligible for clearance and settlement through
DTC.
 
 
(m) Additional Documents.  On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.
 
 
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
 
7. Indemnification and Contribution.
 
 
(a) Indemnification of the Initial Purchasers.  The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses reasonably incurred in connection with any suit, action
or proceeding or any claim asserted, as such fees and expenses are incurred),
joint or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein
 
 
(b) Indemnification of the Company and the Guarantors.  Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the following: the information
contained in (i) the first sentence in the second paragraph, (ii) the second and
third sentences under the sixth paragraph, (iii) the third and fourth sentences
under the seventh paragraph, (iv) the ninth paragraph and (v) the nineteenth
paragraph under the heading “Plan of Distribution” in the Preliminary Offering
Memorandum and the Offering Memorandum.
 
 
21

--------------------------------------------------------------------------------

 
 
(c) Notice and Procedures.  If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such reasonable fees and expenses shall be reimbursed as they are
incurred.  Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by the Representative and any such separate firm for
the Company, the Guarantors, their respective directors and officers and any
control persons of the Company and the Guarantors shall be designated in writing
by ABCR.  The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for reasonable fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request, (ii) the Indemnifying Person
shall not have reimbursed the Indemnified Person in accordance with such request
prior to the date of such settlement unless such fees and expenses are being
disputed in good faith, and (iii) the Indemnified Person shall have given at
least 30 days written notice of its intention to settle.  No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification is or could
have been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
 
 
22

--------------------------------------------------------------------------------

 
 
(d) Contribution.  If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to or insufficient to hold harmless an Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
aggregate amount paid or payable by such Indemnified Person, as incurred, as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchasers on the other from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company and the Guarantors on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative benefits
received by the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be deemed to be in the same respective proportions
as the net proceeds (before deducting expenses) received by the Company from the
sale of the Securities pursuant to this Agreement and the total discounts and
commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate initial offering price of the
Securities.  The relative fault of the Company and the Guarantors on the one
hand and the Initial Purchasers on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or any Guarantor or by the
Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
 
 
(e) Limitation on Liability.  The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above.  The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Person in connection with investigating, defending or preparing
to defend any such action or claim.  Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
 
 
23

--------------------------------------------------------------------------------

 
 
(f) Non-Exclusive Remedies.  The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
 
 
8. Effectiveness of Agreement.  This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.
 
 
9. Termination.  This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or Nasdaq Stock Market; (ii) trading of any securities issued or
guaranteed by the Company or any of the Guarantors shall have been suspended on
any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, in the judgment of the
Representative, is material and adverse to, and makes it impracticable or
inadvisable to proceed with, the offering, sale or delivery, of the Securities
on the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum; or (v) the representation in Section
3(a) is incorrect in any respect.
 
 
10. Defaulting Initial Purchaser.  (a)  If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement.  If,
within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Initial
Purchasers may be necessary in the Time of Sale Information, the Offering
Memorandum or in any other document or arrangement, and the Indirect Parent and
the Company agree to promptly prepare any amendment or supplement to the Time of
Sale Information or the Offering Memorandum that effects any such changes.  As
used in this Agreement, the term “Initial Purchaser” includes, for all purposes
of this Agreement unless the context otherwise requires, any person not listed
in Schedule 1 hereto that, pursuant to this Section 10, purchases Securities
that a defaulting Initial Purchaser agreed but failed to purchase.
 
 
24

--------------------------------------------------------------------------------

 
 
(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
 
 
(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 11 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.
 
 
(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.
 
 
11. Payment of Expenses.  (a)  Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
each of the Guarantors jointly and severally agree to pay or cause to be paid
all costs and expenses incident to the performance of their respective
obligations hereunder, including, without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendments or supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s and the
Guarantors’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; and (ix) 50% of
all expenses incurred by the Company in connection with any “road show”
presentation to potential investors.
 
 
25

--------------------------------------------------------------------------------

 
 
(b) If (i) this Agreement is terminated pursuant to Section 9 (other than
pursuant to clause (v) of Section 9 if the Company and the Initial Purchasers
subsequently enter into another agreement for the Initial Purchasers to purchase
the same or substantially similar securities of the Company), (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company and each of the
Guarantors jointly and severally agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.
 
 
12. Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof.  Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein.  No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
 
 
13. Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.
 
 
14. Certain Defined Terms.  For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.
 
 
15. Governing Law Provisions.  (a)  Governing Law.  THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) Consent to Jurisdiction.  Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America located in the City and County of New York or the courts of
the State of New York in each case located in the City and County of New York
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for suits, actions, or proceedings instituted
in regard to the enforcement of a judgment of any Specified Court in a Related
Proceeding, as to which such jurisdiction is non-exclusive) of the Specified
Courts in any Related Proceeding.  Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any Related Proceeding brought in any Specified
Court.  The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.
 
 
16. Miscellaneous.  (a)  Authority of the Representative.  Any action by the
Initial Purchasers hereunder may be taken by the Representative on behalf of the
Initial Purchasers, and any such action taken by the Representative shall be
binding upon the Initial Purchasers.
 
 
(b) Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representative c/o Merrill Lynch, Pierce,
Fenner & Smith Incorporated, One Bryant Park, New York, New York 10036,
Facsimile: (212) 901-7897, Attention: HY Legal Department.  Notices to the
Company and the Guarantors shall be given to them at One Campus Drive,
Parsippany, NJ 07054 (fax: 973-496-5080); Attention: Treasurer.
 
 
(c) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.
 
 
(d) Counterparts.  This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Agreement by telecopier, facsimile or other electronic transmission (i.e.,
a “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof.
 
 
(e) Amendments or Waivers.  No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
 
 
(f) Headings.  The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
(g) Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
 
 
28

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 



   
 
 
By:
AVIS BUDGET CAR RENTAL, LLC
 
/s/ David T. Calabria
       
Name:
Title:
David T. Calabria
Vice President and Assistant Treasurer
   

 

   
 
 
By:
AVIS BUDGET FINANCE, INC.
 
/s/ David T. Calabria
       
Name:
Title:
David T. Calabria
Vice President and Assistant Treasurer
   

 

   
 
 
By:
AVIS BUDGET GROUP, INC.
 
/s/ David T. Calabria
       
Name:
Title:
David T. Calabria
Vice President and Assistant Treasurer
   

 

   
 
 
By:
AVIS BUDGET HOLDINGS, LLC
 
/s/ David T. Calabria
       
Name:
Title:
David T. Calabria
Vice President and Assistant Treasurer
   

 

   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
AB CAR RENTAL SERVICES, INC.
ARACS LLC
AVIS ASIA AND PACIFIC, LLC
AVIS CAR RENTAL GROUP, LLC
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
AVIS OPERATIONS, LLC
AVIS RENT A CAR SYSTEM, LLC
PF CLAIMS MANAGEMENT, LTD.
PR HOLDCO, INC.
WIZARD CO., INC.
 
/s/ David T. Calabria
       
Name:
Title:
David T. Calabria
Vice President and Assistant Treasurer
   

 



   
 
 
 
 
 
 
 
By:
BGI LEASING, INC.
BUDGET RENT A CAR SYSTEM, INC.
BUDGET RENT A CAR LICENSOR, LLC
BUDGET TRUCK RENTAL LLC
RUNABOUT, LLC
WIZARD SERVICES, INC.
 
/s/ David B. Wyshner
       
Name:
Title:
David B. Wyshner
Senior Executive Vice President and Chief Financial Officer
   

 


 
The foregoing Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first written above.
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH
                              INCORPORATED
 
 
For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.
 
 
 
 
 
By:
 
 
/s/ Heather Lamberton
   
 
Authorized Signatory     

 
 
 

 
 

--------------------------------------------------------------------------------

 



 
Schedule 1



 
Name of Initial Purchaser
Principal Amount of the Notes
 
Merrill Lynch, Pierce, Fenner & Smith
                    Incorporated
$69,000,000
 
Barclays Capital Inc.
$50,250,000
 
Credit Agricole Securities (USA) Inc.
$50,250,000
 
Deutsche Bank Securities Inc.
$50,250,000
 
RBS Securities Inc.
$50,250,000
 
Scotia Capital (USA) Inc.
$30,000,000
       
TOTAL
$300,000,000








 
 

--------------------------------------------------------------------------------

 



 
Schedule 2
 
Subsidiary Guarantors
 


AB Car Rental Services, Inc.
ARACS LLC
Avis Asia and Pacific, LLC
Avis Car Rental Group, LLC
Avis Caribbean, Limited
Avis Enterprises, Inc.
Avis Group Holdings, LLC
Avis International, Ltd.
Avis Operations, LLC
Avis Rent A Car System, LLC
BGI Leasing, Inc.
Budget Rent A Car System, Inc.
Budget Rent A Car Licensor, LLC
Budget Truck Rental LLC
PF Claims Management, Ltd.
PR Holdco, Inc.
Runabout, LLC
Wizard Co., Inc.
Wizard Services, Inc.



 
 

--------------------------------------------------------------------------------

 



 
Schedule 3
 
Subsidiaries of the Company


2233516 Ontario, Inc.
AB Canada Holdings I Limited Partnership
AB Canada Holdings II Partnership
AB Canada Holdings III Limited Partnership
AB Car Rental Services, Inc.
AB FUNDING PTY LTD
AB Luxembourg Holdings S.á r.l.
ABG Car Services Holdings, LLC
Advance Ross Corporation
Advance Ross Intermediate Corporation
Advance Ross Sub Company
AE Consolidation Limited
AE Holdco Limited
Aegis Motor Insurance Limited
AESOP Leasing Corp.
AESOP Leasing, L.P.
Anji Car Rental & Leasing Company Limited
Apex Car Rentals
ARAC Management Services, Inc.
ARACS LLC
Arbitra S.A.
Asia Business Rentals Pte Limited
AU HoldCo Pty Ltd.
AU NewCo Pty Ltd
Auto Accident Consultants Pty. Limited
AUTO HALL S.A.
Avis (US) Holdings BV
Avis Africa Limited
Avis Alquile Un Coche SA
Avis Asia and Pacific, LLC
Avis Asia Limited
Avis Assistance Limited
Avis Autoverhuur BV
Avis Autovermietung Gesellschaft m.b.H.
Avis Belgium SA
Avis Budget Auto Service Gmbh
Avis Budget Autovermietung AG
Avis Budget Autovermietung Beteiligungsgesellschaft mbH
Avis Budget Autovermietung GmbH & Co. KG
Avis Budget Autovermietung Verwaltungsgesellschaft mbH
Avis Budget Car Rental Canada ULC
Avis Budget Contact Centers, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
Avis Budget De Puerto Rico, Inc.
Avis Budget EMEA Limited
Avis Budget Group Business Support Centre Szolgaltato Korlatolt Felelossegu
Tarsasag
Avis Budget Group Pty Limited
Avis Budget Holdings, LLC
Avis Budget International Financing S.á r.l.
Avis Budget Italia S.P.A.
Avis Budget Italia S.P.A. FleetCo S.A.P.A.
Avis Budget Rental Car Funding (AESOP) LLC
Avis Budget Services Limited
Avis Car Rental Group, LLC
Avis Caribbean, Limited
Avis Commercial Holdings Limited
Avis Contact Centres Limited
ABG Contact Centre EMEA SA
Avis Enterprises, Inc.
Avis Europe and Middle East Limited
Avis Europe Group Holdings B.V.
Avis Europe Holdings Limited
Avis Europe International Reinsurance Limited
Avis Europe Investment Holdings Limited
Avis Europe Investments Limited
Avis Europe Overseas Limited
Avis Europe Risk Management Limited
Avis Finance Company (No.2) Limited
Avis Finance Company (No.3) Limited
Avis Finance Company Limited
Avis Financement Vehicules SAS
Avis Financial Services Limited
Avis Group Holdings, LLC
Avis Holdings Inc
Avis India Investments Private Limited
Avis International Holdings, LLC
Avis International, Ltd.
Avis Investment Services (No.2)
Avis Investment Services Limited
Avis IP Security Limited
Avis Leasing Corporation
Avis Leisure Services Limited
Avis Licence Holdings Limited
Avis Location de Voitures Sarl
Avis Location de Voitures SAS
Avis Lube, Inc.
Avis Management Pty. Limited
Avis Management Services, Ltd.
Avis New York General Partnership
 
 
 

--------------------------------------------------------------------------------

 
Avis Operations, LLC
Avis Pension Trustees Limited
Avis Portugal, S.G.P.S., LDA
Avis Profit Share Trustees Limited
Avis Rent A Car (Isle Of Man) Limited
Avis Rent A Car Limited
Avis Rent A Car Sdn. Bhd.
Avis Rent A Car System, LLC
Avis Service, Inc.
Avis Truck Leasing Limited
AVISBUDGET GROUP LIMITED
Aviscar Inc.
B2B Leasing BV
Baker Car and Truck Rental, Inc.
Barcelsure Limited
Bell'Aria S.p.A.
BGI Leasing, Inc.
Budget Funding Corporation
Budget International, Inc.
Budget Locacao de Veiculos Ltda.
Budget Rent A Car Australia Pty. Ltd.
Budget Rent A Car Licensor, LLC
Budget Rent A Car Limited
Budget Rent a Car Operations Pty. Ltd.
Budget Rent A Car System, Inc.
Budget Truck Rental LLC
Budgetcar Inc.
Business Rent A Car GmbH
C.D. Bramall (Bingley) Limited
Camfox Pty. Ltd.
Caraway Travel Sarl
Carey Holdings, Inc.
CCRG Servicos De Auotmoveis LTDA.
CD Intellectual Property Holdings, LLC
Cellrent Limited
Cendant Finance Holding Company LLC
Centre Point Funding, LLC
Centrus Limited
Chaconne Pty. Limited
Cilva Holdings Limited
Cirrus Capital (Jersey) One Limited
Cirrus Capital (Jersey) Two Limited
Constellation Reinsurance Company Limited
Ecovale
Europe Leisure Holdings NV
Garage St Martin sas
 
 
 

--------------------------------------------------------------------------------

 
Garep AG
HFS Truck Funding Corporation
Manor National Limited
Mercury Car Rentals Limited
Milton Location de Voitures SAS
Motorent, Inc.
National Car Rentals (Private) Limited
Pathfinder Insurance Company
Pause BV
Payhot Limited
PF Claims Management, Ltd.
PR Holdco, Inc.
PV Holding Corp.
PVI Kraftfahrzeug Leasing GmbH
Quartx Fleet Management, Inc.
Rent A Car Company, Incorporated
Runabout, LLC
Safeguard (Legal Expenses) Limited
SCA sas
Sceptre Europe Limited
Servicios Avis S.A.
Show Group Enterprises Pty. Ltd.
Show Group Enterprises Limited
Sistem Sewa Kereta Malaysia Sdn Bhd
Societe de Developpement et de Location Avis
Sovial Sociedade De Viaturas De Aluguer LDA
Sovialma Sociedade De Viaturas De Aluguer Da Madeira LDA
Strongdraw Limited
Team Fleet Financing Corporation
The Avis Budget Charitable Foundation
Upperextra (No. 2) Limited
Upperextra Limited
Virgin Islands Enterprises, Inc.
W.T.H. Fleet Leasing Pty. Limited
W.T.H. PTY. Limited
We Try Harder Pty. Limited
West Indies Car Rental Limited (joint venture)
Wizard Co., Inc.
Wizard Services, Inc.
WTH Canada, Inc.
WTH Car Rental ULC
WTH Funding Limited Partnership
Yourway Rent A Car Limited
Yourway Rent A Car Pty Limited
Zodiac Autovermietung AG
Zodiac Europe Finance Company Limited
 
 
 
 

--------------------------------------------------------------------------------

 
Zodiac Europe Investments Limited
Zodiac Europe Limited
Zodiac Italia S.p.A
Zodiac Rent A Car Limited



 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
Additional Time of Sale Information
 
1.
The pricing supplement containing the terms of the Securities, substantially in
the form of Annex B.

 

 
 

--------------------------------------------------------------------------------

 



 
ANNEX B
 
[Form of Pricing Supplement]
 
[logo.jpg]

Avis Budget Car Rental, LLC
and
Avis Budget Finance, Inc.




$300,000,000 4.875% Senior Notes due 2017
 
 November 5, 2012
 
Pricing Supplement
Pricing Supplement dated November 5, 2012 to the Preliminary Offering Memorandum
dated November 5, 2012 of Avis Budget Car Rental, LLC and Avis Budget Finance,
Inc.  This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum.  The information in this Pricing Supplement
supplements the Preliminary Offering Memorandum and supersedes the information
in the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum.  Capitalized terms used in
this Pricing Supplement but not defined have the meanings given to them in the
Preliminary Offering Memorandum.
Issuers                                                    
Avis Budget Car Rental, LLC and Avis Budget Finance, Inc. (together, the
“Company”)
Guarantors                                                    
Avis Budget Group, Inc., Avis Budget Holdings, LLC and the Company’s existing
and future direct and indirect domestic subsidiaries that also guarantee the
Company’s senior credit facilities
Title of Securities                                                    
4.875% Senior Notes due 2017 (the “Notes”)
Aggregate Principal Amount                                                    
$300,000,000
Maturity Date                                                    
November 15, 2017
Issue Price                                                    
100%, plus accrued interest from November 8, 2012
Coupon                                                    
4.875%
Interest Payment Dates                                                    
November 15 and May 15 of each year, beginning on May 15, 2013
Record Dates                                                    
November 1 and May 1 of each year
Trade Date                                                    
November 5, 2012
Settlement Date                                                    
November 8, 2012 (T+3)
Make-Whole Redemption                                                    
Make-whole redemption at Treasury Rate + 50 basis points prior to May 15, 2015

 
 
 
 

--------------------------------------------------------------------------------

 
 
Optional Redemption                                                    
On or after May 15, 2015  at the following redemption prices (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any, on
the Notes redeemed during the twelve-month period indicated beginning on May 15
of the years indicated below:
 
Year
Price
 
2015
102.438%
 
2016
101.219%
 
2017 and thereafter
100.000%
Equity Clawback                                                    
Up to 35% at 104.875% on or before May 15, 2015
Change of Control                                                    
101% plus accrued and unpaid interest
Joint Book-Running Managers
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Barclays Capital Inc.
Credit Agricole Securities (USA) Inc.
Deutsche Bank Securities Inc.
RBS Securities Inc.
 
Co-Manager                                                    
Scotia Capital (USA) Inc.
Distribution                                                    
144A/Regulation S with Registration Rights
CUSIP Numbers                                                    
Rule 144A: 053773 AS6
Regulation S: U05375 AH0
ISIN Numbers                                                    
Rule 144A: US053773AS69
Regulation S: USU05375AH00





__________________________________________________




This material is strictly confidential and has been prepared solely for use in
connection with the proposed offering of the securities described in the
Preliminary Offering Memorandum. This material is personal to each offeree and
does not constitute an offer to any other person or the public generally to
subscribe for or otherwise acquire the securities. Please refer to the
Preliminary Offering Memorandum for a complete description.


The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and (2)
outside the United States to non-U.S. persons in compliance with Regulation S
under the Securities Act, and this communication is only being distributed to
such persons.


This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.





 
 

--------------------------------------------------------------------------------

 





 
ANNEX C
Restrictions on Offers and Sales Outside the United States
 
In connection with offers and sales of Securities outside the United States:
 
A.           Each Initial Purchaser acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
 
 
(h) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
 
 
(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and (B)
otherwise until 40 days after the later of the commencement of the offering of
the Securities and the Closing Date, only in accordance with Regulation S under
the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.
 
 
(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.
 
 
(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”
 
 
(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.
 
 
 
 

--------------------------------------------------------------------------------

 
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
 
 
(i) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
 
 
(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantors; and
 
 
(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.
 
 
(j) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that it will not offer or sell any Securities directly or indirectly, in
Japan or to, or for the benefit of, any resident of Japan (which term as used
herein means any person resident in Japan, including any corporation or other
entity organized under the laws of Japan), or to others for re-offering or
resale, directly or indirectly, in Japan or to a resident of Japan, except
pursuant to an exemption from the registration requirements of, and otherwise in
Japan compliance with, the Securities and Exchange Law of Japan and any other
applicable laws, regulations and ministerial guidelines of Japan.
 
 
(k) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.
 

 
 

--------------------------------------------------------------------------------

 
Exhibit A


 
REGISTRATION RIGHTS AGREEMENT
 
 
This REGISTRATION RIGHTS AGREEMENT dated November 8, 2012 (the “Agreement”) is
entered into by and among Avis Budget Car Rental, LLC, a Delaware limited
liability company and Avis Budget Finance, Inc., a Delaware corporation
(together, the “Company”), the guarantors listed in Schedule 1 hereto (the
“Guarantors”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Representative”), and the other initial purchasers listed on Schedule 2 hereto
(collectively, with the Representative, the “Initial Purchasers”).
 
 
The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated November 5, 2012 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of $300,000,000
aggregate principal amount of the Company’s 4.875% Senior Notes due 2017 (the
“Securities”) which will be guaranteed on an unsecured senior basis by each of
the Guarantors.  As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Company and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement.  The execution and delivery of this
Agreement is a condition to the closing under the Purchase Agreement.
 
 
In consideration of the foregoing, the parties hereto agree as follows:
 
 
1. Definitions.  As used in this Agreement, the following terms shall have the
following meanings:
 
 
“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Guarantee under the Indenture after the date of this Agreement.
 
 
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
 
 
“Closing Date” shall mean November 8, 2012.
 
 
“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
 
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
 
 
“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.
 
 
“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.
 
 
“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.
 
 
“Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.
 
 
“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities.
 
 
“Guarantees” shall mean the guarantees of the Securities and Exchange Securities
by the Guarantors under the Indenture.
 
 
“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors and any Additional Guarantors.
 
 
“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.
 
 
“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.
 
 
“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.
 
 
“Indenture” shall mean the Indenture relating to the Securities dated as of
November 8, 2012 among the Company, the Guarantors from time to time parties
thereto and The Bank of Nova Scotia Trust Company of New York, as Trustee, and
as the same may be amended or supplemented from time to time in accordance with
the terms thereof.
 
 
“Initial Purchasers” shall have the meaning set forth in the preamble.
 
 
“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.
 
 
“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.
 
 
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.
 
 
 
2

--------------------------------------------------------------------------------

 
“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.
 
 
“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
 
 
“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.
 
 
“Purchase Agreement” shall have the meaning set forth in the preamble.
 
 
“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities when (i) a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) such Securities become eligible to be sold pursuant to Rule 144
under the Securities Act by a Person that is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor,
(iii) such Securities are sold under circumstances in which any legend borne by
such Securities relating to restrictions on transferability thereof, under the
Securities Act or otherwise, is removed by the Company or (iv) such Securities
cease to be outstanding.
 
 
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or Financial Industry
Regulatory Authority, Inc. registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of not more than one
counsel for any Underwriters or Holders (whose counsel shall be selected by the
Holders of a majority in aggregate principal amount of Registrable Securities to
be registered in the applicable Registration Statement) in connection with blue
sky qualification of any Exchange Securities or Registrable Securities), (iii)
all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any Prospectus
and any amendments or supplements thereto, any underwriting agreements,
securities sales agreements or other similar agreements and any other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and disbursements relating to the qualification
of the Indenture under applicable securities laws, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and the Guarantors and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be selected by the Majority Holders and which
counsel may also be counsel for the Initial Purchasers), and (viii) the fees and
disbursements of the independent public accountants of the Company and the
Guarantors, including the expenses of any special audits or “comfort” letters
required by or incident to the performance of and compliance with this
Agreement, but excluding any and all fees and expenses of advisors or counsel to
the Underwriters (other than fees and expenses set forth in clause (ii) above)
or the Holders and underwriting discounts and commissions, brokerage commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder pursuant to any Registration Statement.
 
 
 
3

--------------------------------------------------------------------------------

 
“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.
 
 
“Representative” shall have the meaning set forth in the preamble.
 
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
 
“Securities” shall have the meaning set forth in the preamble.
 
 
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
 
 
“Shelf Additional Interest Date” shall have the meaning set forth in Section
2(d) hereof.
 
 
“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.
 
 
“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.
 
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority of the Holders
whose Registrable Securities are to be covered by such Shelf Registration
Statement) on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein or deemed a part
thereof, all exhibits thereto and any document incorporated by reference
therein.
 
 
“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
“Staff” shall mean the staff of the SEC.
 
 
“Target Registration Date” shall have the meaning set forth in Section 2(b)
hereof.
 
 
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.
 
 
“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
 
 
“Underwriter” shall have the meaning set forth in Section 3(e) hereof.
 
 
“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.
 
 
2. Registration Under the Securities Act.  (a)  To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Company and
the Guarantors shall use their reasonable best efforts to (i) cause to be filed
with the SEC an Exchange Offer Registration Statement covering an offer to the
Holders to exchange all the Registrable Securities for Exchange Securities and
(ii) have such Registration Statement remain effective until 180 days after the
last Exchange Date for use by one or more Participating Broker-Dealers.  The
Company and the Guarantors shall commence the Exchange Offer promptly after the
Exchange Offer Registration Statement is declared effective by the SEC and use
their reasonable best efforts to complete the Exchange Offer not later than 45
days after such effective date.
 
 
The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:
 
 
(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;
 
 
(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);
 
 
(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;
 
 
(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) and in the manner specified in the notice, or (B) effect such exchange
otherwise in compliance with the applicable procedures of the depositary for
such Registrable Security, in each case prior to the close of business on the
last Exchange Date; and
 
 
5

--------------------------------------------------------------------------------

 
 
(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the notice, a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing its election to have such Securities exchanged or (B) effecting
such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Securities.
 
 
As a condition to participating in the Exchange Offer, each Holder will be
required to represent to the Company and the Guarantors prior to the
consummation of the Exchange Offer (which representation may be contained in the
letter of transmittal contemplated by the Exchange Offer Registration Statement)
that (i) any Exchange Securities to be received by it will be acquired in the
ordinary course of its business, (ii) at the time of the commencement of the
Exchange Offer it is not engaged in, and does not intend to engage in, and has
no arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange
Securities in violation of the provisions of the Securities Act, (iii) it is not
an “affiliate” (within the meaning of Rule 405 under the Securities Act) of the
Company or any Guarantor and (iv) if such Holder is a broker-dealer that will
receive Exchange Securities for its own account in exchange for Registrable
Securities that were acquired as a result of market-making or other trading
activities, then such Holder will deliver a Prospectus (or, to the extent
permitted by law, make available a Prospectus to purchasers) in connection with
any resale of such Exchange Securities.
 
 
As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:
 
 
(i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and
 
 
(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities validly tendered by such Holder and
accepted for exchange pursuant to the Exchange Offer.
 
 
The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer.  The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.
 
 
(b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff, (ii) the Exchange Offer is not for any other reason completed by the
450th day after the issuance of the Securities (the “Target Registration Date”)
or (iii) upon receipt of a written request (a “Shelf Request”) from any Initial
Purchaser representing that it holds Registrable Securities that are or were
ineligible to be exchanged in the Exchange Offer, the Company and the Guarantors
shall use their reasonable best efforts to cause to be filed as soon as
practicable after such determination, date or Shelf Request, as the case may be,
a Shelf Registration Statement providing for the sale of all the Registrable
Securities by the Holders thereof and to have such Shelf Registration Statement
become effective (“Shelf Registration”).
 
 
6

--------------------------------------------------------------------------------

 
 
In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their reasonable best efforts to file and
have become effective both an Exchange Offer Registration Statement pursuant to
Section 2(a) with respect to all Registrable Securities and a Shelf Registration
Statement (which may be a combined Registration Statement with the Exchange
Offer Registration Statement) with respect to offers and sales of Registrable
Securities held by the Initial Purchasers after completion of the Exchange
Offer.
 
 
The Company and the Guarantors agree to use their reasonable best efforts to
keep the Shelf Registration Statement continuously effective (i) until the
expiration of the time period referred to in Rule 144(b)(i) under the Securities
Act or (ii) for such shorter period that will terminate when all the Registrable
Securities covered by the Shelf Registration Statement (x) have been sold
pursuant to the Shelf Registration Statement or (y) cease to be outstanding (the
“Shelf Effectiveness Period”).  The Company and the Guarantors further agree to
supplement or amend the Shelf Registration Statement and the related Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement or
by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their reasonable best efforts to
cause any such amendment to become effective, if required, and such Shelf
Registration Statement and Prospectus to become usable as soon as thereafter
practicable.  The Company and the Guarantors agree to furnish to the Holders of
Registrable Securities copies of any such supplement or amendment promptly after
its being used or filed with the SEC.
 
 
(c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof.  Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.
 
 
(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC.  A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.
 
 
 
7

--------------------------------------------------------------------------------

 
In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i) or 2(b)(ii)
hereof, has not become effective on or prior to the Target Registration Date,
the interest rate on the Registrable Securities will be increased by (i) 0.25%
per annum for the first 90-day period immediately following the Target
Registration Date and (ii) an additional 0.25% per annum with respect to each
subsequent 90-day period, in each case until the Exchange Offer is completed or
the Shelf Registration Statement, if required hereby, becomes effective or the
Securities become freely tradable under the Securities Act, up to a maximum
total increase of 0.50% per annum.  In the event that the Company receives a
Shelf Request pursuant to Section 2(b)(iii), and the Shelf Registration
Statement required to be filed thereby has not become effective by the later of
(x) the Target Registration Date or (y) 90 days after delivery of such Shelf
Request (such later date, the “Shelf Additional Interest Date”), then the
interest rate on the Registrable Securities will be increased by (i) 0.25% per
annum for the first 90-day period payable commencing from one day after the
Shelf Additional Interest Date and (ii) an additional 0.25% per annum with
respect to each subsequent 90-day period, in each case until the Shelf
Registration Statement becomes effective or the Securities become freely
tradable under the Securities Act, up to a maximum total increase of 0.50% per
annum.
 
 
If the Shelf Registration Statement, if required hereby, has become effective
and thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable, in each case whether or not permitted by this Agreement, at
any time during the Shelf Effectiveness Period, and such failure to remain
effective or usable exists for more than 75 days (whether or not consecutive) in
any 12-month period, then the interest rate on the Registrable Securities will
be increased commencing on the 75th day in such 12-month period by (i) 0.25% per
annum for the first 90-day period immediately following such 75th day, and (ii)
an additional 0.25% per annum with respect to each subsequent 90-day period, up
to a maximum total increase of 0.50% per annum, and ending on such date that the
Shelf Registration Statement has again become effective or the Prospectus again
becomes usable.
 
 
(e) Notwithstanding anything to the contrary contained herein, the increased
interest rate described in Section 2(d) above is the sole and exclusive remedy
available to Holders due to a registration default, so long as the Company and
the Guarantors are acting in good faith hereunder, including, without
limitation, with respect to satisfying their obligations.
 
 
(f) The Company represents, warrants and covenants that, unless it obtains the
prior consent of counsel for the Majority Holders or the consent of the managing
underwriter(s) in connection with any Underwritten Offering of Registrable
Securities, it (including its agents and representatives) will not prepare,
make, use, authorize, approve or refer to any “free writing prospectus” (as
defined in Rule 405 under the Securities Act) in connection with the Securities
or the Exchange Securities, other than any communication pursuant to Rule 134
under the Securities Act or any document constituting an offer to sell or
solicitation of an offer to buy the Securities or the Exchange Securities that
falls within the exception from the definition of prospectus in Section
2(a)(10)(a) of the Securities Act.
 
 
3. Registration Procedures.  (a)  In connection with their obligations pursuant
to Section 2(a) and Section 2(b) hereof, the Company and the Guarantors shall as
soon as practicable (unless otherwise stated below):
 
 
 
8

--------------------------------------------------------------------------------

 
(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (x) shall be selected by the Company
and the Guarantors, (y) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Holders thereof and (z) shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith; and use their reasonable best efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;
 
 
(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;
 
 
(iii) in the case of a Shelf Registration, upon written request, furnish to each
Holder of Registrable Securities, to counsel for the Initial Purchasers, to
counsel for all such Holders and to each Underwriter of an Underwritten Offering
of Registrable Securities, if any, without charge, as many copies of each
Prospectus or preliminary prospectus, and any amendment or supplement thereto,
as such Holder, counsel or Underwriter may reasonably request in writing in
order to facilitate the sale or other disposition of the Registrable Securities
thereunder; and the Company and the Guarantors consent to the use of such
Prospectus, preliminary prospectus and any amendment or supplement thereto in
accordance with applicable law by each of the Holders of Registrable Securities
and any such Underwriters in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or any amendment or supplement thereto in
accordance with applicable law;
 
 
(iv) use their reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities covered by a Registration
Statement shall reasonably request in writing by the time the applicable
Registration Statement becomes effective; cooperate with such Holders in
connection with any filings required to be made with the Financial Industry
Regulatory Authority, Inc.; and use their reasonable best efforts to do any and
all other acts and things that may be reasonably necessary or advisable to
enable each Holder to complete the disposition in each such jurisdiction of the
Registrable Securities owned by such Holder; provided that neither the Company
nor any Guarantor shall be required to (1) qualify as a foreign corporation or
other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (2) file any general consent to
service of process in any such jurisdiction, (3) subject itself to taxation in
any such jurisdiction if it is not so subject, or (4) make any changes to its
incorporating or organizational documents or limited liability agreement, if
applicable, or any other agreement between it and its stockholders or members,
if any;
 
 
9

--------------------------------------------------------------------------------

 
 
(v) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Holder of Registrable Securities and counsel for such
Holders promptly and, if requested by any such Holder or counsel, confirm such
advice in writing (1) when a Registration Statement has become effective, when
any post-effective amendment thereto has been filed and becomes effective and
when any amendment or supplement to the Prospectus has been filed, (2) of any
request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement or Prospectus or for additional
information after the Registration Statement has become effective, (3) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, including the receipt by the Company of any
notice of objection of the SEC to the use of a Shelf Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, (4) if, between the applicable effective date of a Shelf
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company or any
Guarantor contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company or any Guarantor receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (5) of the
happening of any event during the period a Shelf Registration Statement is
effective that makes any statement made in such Shelf Registration Statement or
the related Prospectus untrue in any material respect or that requires the
making of any changes in such Shelf Registration Statement or Prospectus in
order to make the statements therein, with respect to a Prospectus, in the light
of the circumstances under which such statements were made, not misleading, and
(6) of any determination by the Company or any Guarantor that a post-effective
amendment to a Registration Statement or any amendment or supplement to the
Prospectus would be appropriate;
 
 
(vi) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2), including by promptly filing an amendment to such Shelf Registration
Statement on the proper form, and provide notice promptly to each Holder of the
withdrawal of any such order or such resolution;
 
 
(vii) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without any documents
incorporated therein by reference or exhibits thereto, unless requested);
 
 
(viii) in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Holders may reasonably request at least three Business
Days prior to the closing of any sale of Registrable Securities made by such
Holders;
 
 
10

--------------------------------------------------------------------------------

 
 
(ix) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(v)(5) hereof, use their reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to such
Shelf Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered (or, to the extent permitted by law, made available) to
purchasers of the Registrable Securities, such Prospectus will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and the Company shall notify the Holders of
Registrable Securities to suspend use of the Prospectus as promptly as
practicable after the occurrence of such an event, and such Holders hereby agree
to suspend use of the Prospectus until the Company and the Guarantors have
amended or supplemented the Prospectus to correct such misstatement or omission;
 
 
(x) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus (other than any document that is to be incorporated by reference
into a Registration Statement or a Prospectus after initial filing of a
Registration Statement and doesn’t name the Holders of Registrable Securities in
their capacity as such), provide copies of such document to the Initial
Purchasers and their counsel (if the Initial Purchasers holds any Registrable
Securities) (and, in the case of a Shelf Registration Statement, to the Holders
of Registrable Securities and their counsel) and make such of the
representatives of the Company and the Guarantors as shall be reasonably
requested by the Initial Purchasers or their counsel (if the Initial Purchasers
holds any Registrable Securities) (and, in the case of a Shelf Registration
Statement, the Holders of Registrable Securities or their counsel) available for
discussion of such document; and the Company and the Guarantors shall not, at
any time after initial filing of a Registration Statement, use or file any
Prospectus, any amendment of or supplement to a Registration Statement or a
Prospectus (other than any document that is to be incorporated by reference into
a Registration Statement or a Prospectus and doesn’t name the Holders of
Registrable Securities in their capacity as such), of which the Initial
Purchasers and their counsel (if the Initial Purchasers holds any Registrable
Securities) (and, in the case of a Shelf Registration Statement, the Holders of
Registrable Securities and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchasers or their counsel (if the
Initial Purchasers hold any Registrable Securities) (and, in the case of a Shelf
Registration Statement, the Holders of Registrable Securities or their counsel)
shall reasonably object within five Business Days after receipt thereof, unless
the Company believes such Prospectus, amendment or supplement to a Prospectus is
required by applicable law;
 
 
(xi) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement covering such Exchange Securities or Registrable
Securities;
 
 
 
11

--------------------------------------------------------------------------------

 
(xii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;
 
 
(xiii) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of a majority of the outstanding aggregate
principal amount of the Registrable Securities to be included in such Shelf
Registration (an “Inspector”), any Underwriter participating in any disposition
pursuant to such Shelf Registration Statement, any attorneys and one firm of
accountants designated by such Holders and any attorneys (but not more than one
counsel acting for all such Holders) and accountants designated by such
Underwriter, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of the Company, the
Guarantors and their subsidiaries, and cause the respective officers, directors
and employees of the Company and the Guarantors to supply all information
reasonably requested by any such Inspector, Underwriter, attorney or accountant
to conduct reasonable investigation within the meaning of Section 11 of the
Securities Act in connection with a Shelf Registration Statement; provided that
the foregoing investigation and information gathering shall be coordinated on
behalf of such parties by one counsel designated by and on behalf of such
parties; and provided further that if any such information is identified by the
Company or any Guarantor as being confidential or proprietary, each Person
receiving such information shall take such actions as are reasonably necessary
to protect the confidentiality of such information to the extent such action is
otherwise not inconsistent with, an impairment of or in derogation of the rights
and interests of any Inspector, Holder or Underwriter);
 
 
(xiv) in the case of a Shelf Registration, use their reasonable best efforts to
cause all Registrable Securities to be listed on any securities exchange or any
automated quotation system on which similar securities issued or guaranteed by
the Company or any Guarantor are then listed if requested by the Majority
Holders, to the extent such Registrable Securities satisfy applicable listing
requirements;
 
 
(xv) if reasonably requested by any Holder of Registrable Securities covered by
a Shelf Registration Statement, promptly include in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment promptly after
the Company has received notification of the matters to be so included in such
filing;
 
 
(xvi) in the case of a Shelf Registration, enter into such customary agreements,
including, but not limited to, an underwriting agreement which contains
indemnities substantially similar to those contained in the Purchase Agreement,
and use its reasonable best efforts to take all such other actions in connection
therewith (including those requested by the Holders of a majority in principal
amount of the Registrable Securities covered by the Shelf Registration
Statement) in order to expedite or facilitate the disposition of such
Registrable Securities including, but not limited to, an Underwritten Offering
and in such connection, (1) to the extent possible, make such representations
and warranties to the Holders and any Underwriters of such
 
 
 
12

--------------------------------------------------------------------------------

 
Registrable Securities with respect to the business of the Company, the
Guarantors and their subsidiaries and the Registration Statement, Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers
and guarantors to underwriters in Underwritten Offerings and confirm the same if
and when required by the applicable underwriting agreement, (2) obtain opinions
of counsel to the Company and the Guarantors (which counsel and opinions, in
form, scope and substance, shall be reasonably satisfactory to such Underwriters
and their counsel) addressed to each Underwriter of Registrable Securities, in
customary form subject to customary limitations, assumptions and exclusions and
covering the matters customarily covered in opinions requested in Underwritten
Offerings, (3) obtain “comfort” letters from the independent certified public
accountants of the Company and the Guarantors (and, if necessary, any other
certified public accountant of any subsidiary of the Company or any Guarantor,
or of any business acquired by the Company or any Guarantor for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each selling Holder (to the extent
permitted by applicable professional standards) and Underwriter of Registrable
Securities, such letters to be in customary form and covering matters of the
type customarily covered in “comfort” letters in connection with Underwritten
Offerings, including but not limited to financial information contained in any
preliminary prospectus or Prospectus and (4) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in Underwritten Offerings, to evidence the
continued validity of the representations and warranties of the Company and the
Guarantors made pursuant to clause (1) above and to evidence compliance with any
customary conditions contained in the applicable underwriting agreement; and
 
 
(xvii) so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by the Company of such
Additional Guarantor, to execute a counterpart to this Agreement in the form
attached hereto as Annex A and to deliver such counterpart to the Initial
Purchasers no later than five Business Days following the execution thereof.
 
 
(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing.  The Company and the Guarantors shall be entitled
to refuse to include for registration the Registrable Securities held by any
Holder who fails to comply with such request and provide the requested
information after being given 15 Business Days notice of such request to the
extent such information is required by applicable law to be included in the
Shelf Registration Statement, and such Holder shall not be entitled to
additional interest pursuant to Section 2(d) above.
 
 
 
13

--------------------------------------------------------------------------------

 
(c) In the case of a Shelf Registration Statement, each Holder of Registrable
Securities covered in such Shelf Registration Statement agrees that, upon
receipt of any notice from the Company and the Guarantors of the happening of
any event of the kind described in Section 3(a)(v)(3), (5), or (6) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the Shelf Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus contemplated by Section 3(a)(ix) hereof,
or until it is advised in writing by the Company that the use of the Prospectus
may be resumed, and, if so directed by the Company and the Guarantors, such
Holder will deliver to the Company and the Guarantors all copies in its
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities that is current at the
time of receipt of such notice.
 
 
(d) If the Company and the Guarantors shall give any notice pursuant to Section
3(c) hereof to suspend the disposition of Registrable Securities pursuant to a
Shelf Registration Statement, the Company and the Guarantors shall extend the
period during which such Shelf Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days equal to the number
of days in the period from and including the date of the giving of such notice
to and including the date when the Holders of such Registrable Securities shall
have received copies of the supplemented or amended Prospectus necessary to
resume such dispositions.  The Company and the Guarantors may give any such
notice pursuant to Section 3(c) only twice during any 365-day period and any
such suspensions shall not exceed 75 days in any 365-day period and there shall
not be more than two suspensions in effect during any 365-day period.
 
 
(e) In the case of an Underwritten Offering, the investment bank or investment
banks and manager or managers (each an “Underwriter”) that will administer the
offering will be selected by the Holders of a majority of the outstanding
aggregate principal amount of the Registrable Securities included in such
offering, subject to the Company’s consent, which consent shall not be
unreasonably withheld.  Such Holders shall be responsible for all underwriting
commissions and discounts in connection therewith.  No Holder of Registrable
Securities may participate in any Underwritten Offering unless such Holder (i)
agrees to sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements, provided that the Holders are
given 15 Business Days notice of such requests.
 
 
(f) Notwithstanding anything contained herein, the Holders may only sell their
Registrable Securities in an Underwritten Offering with the Company’s consent,
which may be granted or withheld in the Company’s sole discretion.
 
 
4. Participation of Broker-Dealers in Exchange Offer.  (a)  The Staff has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.
 
 
 
14

--------------------------------------------------------------------------------

 
The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.
 
 
(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to use their reasonable best
efforts to amend or supplement the Prospectus contained in the Exchange Offer
Registration Statement for a period of up to 180 days after the last Exchange
Date (as such period may be extended pursuant to Section 3(d) of this Agreement
(in the case of a Shelf Registration Statement that is combined with an Exchange
Offer Registration Statement)), if requested by the Initial Purchasers or by one
or more Participating Broker-Dealers, in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above.  The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4.  The Participating Broker-Dealers shall not be authorized by
the Company to deliver and shall not deliver such Prospectus after such period
in connection with the resales contemplated by this Section 4.
 
 
(c) The Initial Purchasers shall have no liability to the Company, any Guarantor
or any Holder with respect to any request that they may make pursuant to Section
4(b) above.
 
 
5. Indemnification and Contribution.  (a)  The Company and each Guarantor,
jointly and severally, agree to indemnify and hold harmless (i) each Initial
Purchaser and each Holder, their respective affiliates, directors and officers
and each Person, if any, who controls any Initial Purchaser or any Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, (1) any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (2) any untrue statement
or alleged untrue statement of a material fact contained in any Prospectus, any
Free Writing Prospectus used in violation of this Agreement or any “issuer
information” (“Issuer Information”) filed or required to be filed pursuant to
Rule 433(d) under the Securities Act, or any omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser or information relating to any
Holder furnished to the Company in writing through the Representative or any
selling Holder respectively expressly for use therein.  In connection with any
Underwritten Offering permitted by Section 3, the Company and the Guarantors,
jointly and severally, will also indemnify the Underwriters, if any, selling
brokers, dealers and similar securities industry professionals participating in
the distribution, their respective affiliates and each Person who controls such
Persons(within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.)
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by or on behalf of such Holder expressly for use in any
Registration Statement and any Prospectus.
 
 
(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as
incurred.  In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such fees and expenses
shall be reimbursed as they are incurred.  Any such separate firm (x) for any
Initial Purchaser, its affiliates, directors and officers and any control
Persons of such Initial Purchaser shall be designated in writing by the
Representative, (y) for any Holder, its directors and officers and any control
Persons of such Holder shall be designated in writing by the Majority Holders
and (z) in all other cases shall be designated in writing by the Company.  The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment.  Notwithstanding the foregoing sentence,
if at any time an Indemnified
 
 
16

--------------------------------------------------------------------------------

 
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request; (ii) the Indemnifying Person shall not have reimbursed the Indemnified
Person in accordance with such request prior to the date of such settlement and
(iii) the Indemnified Person shall have given at least 30 days prior written
notice of its intention to settle.  No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (A) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (B) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
 
 
(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to or insufficient to hold harmless an Indemnified Person in respect
of any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Company and the Guarantors on the one hand and the Holders  on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors on the one hand or by the
Holders on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
 
 
 
17

--------------------------------------------------------------------------------

 
(e) The Company, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating,
preparing to defend, or defending any such action or claim.  Notwithstanding the
provisions of this Section 5, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or Exchange Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.  The Holders’
obligations to contribute pursuant to this Section 5 are several in proportion
to the respective principal amount of the Registrable Securities held by each
Holder and not joint.
 
 
(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.
 
 
(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the Guarantors or the officers or
directors of or any Person controlling the Company or the Guarantors, (iii)
acceptance of any of the Exchange Securities and (iv) any sale of Registrable
Securities pursuant to a Shelf Registration Statement .
 
 
6. General.  (a)  No Inconsistent Agreements.  The Company and the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of any other outstanding securities issued or
guaranteed by the Company or any Guarantor under any other agreement and (ii)
neither the Company nor any Guarantor has entered into, or on or after the date
of this Agreement will enter into, any agreement that is inconsistent with the
rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.
 
 
(b) Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder.  Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.
 
 
18

--------------------------------------------------------------------------------

 
 
(c) Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 6(c),
which address initially is, with respect to the Initial Purchasers, the address
set forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c).  All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery.  Copies of all such notices, demands or other
communications shall be concurrently delivered by the Person giving the same to
the Trustee, at the address specified in the Indenture.
 
 
(d) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture.  If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof.  The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.
 
 
(e) Third Party Beneficiaries.  Each Holder shall be a third party beneficiary
to the agreements made hereunder between the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights or the rights of other
Holders hereunder.
 
 
(f) Counterparts.  This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
(g) Headings.  The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.
 
 
(h) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
 
(i) Entire Agreement; Severability.  This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.  If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.  The Company, the Guarantors and
the Initial Purchasers shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.
 



 
20

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 



   
 
 
By:
AVIS BUDGET CAR RENTAL, LLC
 
 
       
Name:
Title:
     

 

   
 
 
By:
AVIS BUDGET FINANCE, INC.
 
 
       
Name:
Title:
     

 

   
 
 
By:
AVIS BUDGET GROUP, INC.
 
       
Name:
Title:
     

 

   
 
 
By:
AVIS BUDGET HOLDINGS, LLC
 
       
Name:
Title:
     

 

   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
AB CAR RENTAL SERVICES, INC.
ARACS LLC
AVIS ASIA AND PACIFIC, LLC
AVIS CAR RENTAL GROUP, LLC
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
AVIS OPERATIONS, LLC
AVIS RENT A CAR SYSTEM, LLC
PF CLAIMS MANAGEMENT, LTD.
PR HOLDCO, INC.
WIZARD CO., INC.
 
       
Name:
Title:
     

 



   
 
 
 
 
 
 
 
By:
BGI LEASING, INC.
BUDGET RENT A CAR SYSTEM, INC.
BUDGET RENT A CAR LICENSOR, LLC
BUDGET TRUCK RENTAL LLC
RUNABOUT, LLC
WIZARD SERVICES, INC.
 
       
Name:
Title:
     

 


 
 
Confirmed and accepted as of the date first above written:
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH
                              INCORPORATED
 
 
For itself and on behalf of the
several Initial Purchasers
 
 
 
 
By:
     
Name:
Title:
     

 



 
 
 

--------------------------------------------------------------------------------

 
Annex A
 
Counterpart to Registration Rights Agreement
 
 
The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of November
8, 2012 by and among the Company, a Delaware limited liability company, the
guarantors party thereto and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
on behalf of itself and the other Initial Purchasers) to be bound by the terms
and provisions of such Registration Rights Agreement.
 
 
IN WITNESS WHEREOF, the undersigned has executed this counterpart as
of           .
 
 

   
 
 
 
By:
[NAME]
       
Name:
Title:
     

 

 
 

--------------------------------------------------------------------------------

 



 
Schedule 1
 
AB Car Rental Services, Inc.
ARACS LLC
Avis Asia and Pacific, LLC
Avis Budget Group, Inc.
Avis Budget Holdings, LLC
Avis Car Rental Group, LLC
Avis Caribbean, Limited
Avis Enterprises, Inc.
Avis Group Holdings, LLC
Avis International, Ltd.
Avis Operations, LLC
Avis Rent A Car System, LLC
BGI Leasing, Inc.
Budget Rent A Car System, Inc.
Budget Rent A Car Licensor, LLC
Budget Truck Rental LLC
PF Claims Management, Ltd.
PR Holdco, Inc.
Runabout, LLC
Wizard Co., Inc.
Wizard Services, Inc.



 
 

--------------------------------------------------------------------------------

 



 
Schedule 2
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Barclays Capital Inc.
Credit Agricole Securities (USA) Inc.
Deutsche Bank Securities Inc.
RBS Securities Inc.
Scotia Capital (USA) Inc.





1


 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
[Form of Kirkland Opinions]
 
1.           Based solely upon the Delaware Certificates, ABCR, Avis Finance and
each of the Guarantors is a corporation or limited liability company existing
duly incorporated or formed, as applicable, and in good standing under the laws
of the State of Delaware.
 
2.           Each of ABCR, Avis Finance and the Guarantors has the corporate or
limited liability company power, as applicable, to enter into and perform its
obligations under the Exchange Securities, Exchange Guarantees and Transaction
Documents to which it is a party and to consummate the transactions contemplated
thereby.
 
3.           The Purchase Agreement has been duly authorized, executed and
delivered by ABCR, Avis Finance and each of the Guarantors.
 
4.           The Indenture has been duly authorized, executed and delivered by
ABCR, Avis Finance and each of the Guarantors.  Assuming due execution and
delivery of the Indenture by the Trustee, the Indenture is a valid and binding
obligation of ABCR, Avis Finance and each of the Guarantors and is enforceable
against ABCR, Avis Finance and each of the Guarantors in accordance with its
terms.
 
5.           The Notes have been duly authorized, executed and delivered by each
of ABCR and Avis Finance, and when paid for by the Initial Purchasers in
accordance with the terms of the Purchase Agreement (assuming the due
authorization, execution and delivery of the Indenture by the Trustee and due
authentication and delivery of the Notes by the Trustee in accordance with the
Indenture), will constitute the valid and binding obligations of each of ABCR
and Avis Finance, and will be enforceable against each of ABCR and Avis Finance
in accordance with their terms.
 
6.           The Guarantees have been duly authorized, executed and delivered by
each of the Guarantors and, when the Securities have been paid for by the
Initial Purchasers in accordance with the terms of the Purchase Agreement
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee and due authentication and delivery of the Securities by the Trustee in
accordance with the Indenture), the Guarantees will constitute the valid and
binding obligations of each of the Guarantors and will be enforceable against
each of the Guarantors in accordance with their terms.
 
7.           The Registration Rights Agreement has been duly authorized,
executed and delivered by ABCR, Avis Finance and each of the Guarantors and
assuming due execution by the Initial Purchasers is a valid and binding
obligation of ABCR, Avis Finance and each of the Guarantors, and is enforceable
against ABCR, Avis Finance and each of the Guarantors in accordance with its
terms.
 
 
B-1

--------------------------------------------------------------------------------

 
8.           The issuance of the Exchange Securities has been duly authorized by
each of ABCR and Avis Finance and the Exchange Guarantees have been duly
authorized by the Guarantors, and, when the Exchange Securities have been duly
executed, authenticated, issued and delivered in exchange for the Securities in
accordance with the terms of the Indenture (assuming the due authorization,
execution and delivery of the Indenture by the Trustee and due authentication
and delivery of the Exchange Securities by the Trustee in accordance with the
Indenture), the Registration Rights Agreement and the Exchange Offer (as defined
in the Registration Rights Agreement), (i) the Exchange Securities will
constitute valid and binding obligations of each of ABCR and Avis Finance and
will be enforceable against each of ABCR and Avis Finance in accordance with
their terms and (ii) the Exchange Guarantees will constitute valid and binding
obligations of each of the Guarantors and will be enforceable against each of
the Guarantors in accordance with their terms.
 
9.           The execution and delivery of the Transaction Documents by ABCR,
Avis Finance and each of the Guarantors, as applicable, the performance by ABCR,
Avis Finance and each of the Guarantors of their respective obligations
thereunder and the consummation of the transactions contemplated thereby
(including, without limitation, each of ABCR’s, Avis Finance’s and the
Guarantors’ issuance and sale of the Securities in accordance with the Purchase
Agreement) do not and will not conflict with or constitute or result in a breach
or default under or violation of: (i) any Formation Document or Organizational
Document, (ii) any statute or governmental rule or regulation which, in our
experience, is normally applicable both to general business corporations or
limited liability companies that are not engaged in regulated business
activities and to transactions of the type contemplated by the Transaction
Documents (but without our having made any special investigation as to other
laws and provided that we express no opinion in this paragraph with respect to
(a) any laws, rules or regulations to which ABCR, Avis Finance or the Guarantors
may be subject as a result of the Initial Purchasers’ legal or regulatory status
or the involvement of the Initial Purchasers in such transactions, (b) any laws,
rules or regulations relating to misrepresentations or fraud, (c) the Securities
Act, the Exchange Act or the Trust Indenture Act) or (iii) the terms or
provisions of any contract set forth on Exhibit B attached hereto (provided that
in each case we express no opinion as to compliance with any financial covenant
or test or cross-default provision in any such agreement) (the “Applicable
Contracts”), except in the case of items (ii) and (iii), any such conflict,
breach, violation, default or event which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or to
materially impair the ability of ABCR, Avis Finance or the Guarantors to perform
their respective obligations under the Transaction Documents.
 
10.           No consent, approval, authorization or order, or registration or
filing with, of any court or other governmental, administrative or regulatory
authority or agency, which has not been obtained or made and is in full force
and effect, is required under any Specified Law (as defined below) for the
execution or delivery by ABCR, Avis Finance and the Guarantors of each of the
Transaction Documents to which it is a party or the consummation by such party
of the transactions contemplated by the Transaction Documents to which it is a
party, except such as may be required under the Securities Act, the Exchange
Act, the Trust Indenture Act, the security or blue sky laws of the various
states (and the rules and regulations thereunder) or the rules and regulations
of the Financial Industry Regulatory Authority, as to which we express no
opinion in this paragraph.
 
 
B-2

--------------------------------------------------------------------------------

 
11.           No registration under the Securities Act of the Securities is
required in connection with the sale of the Securities to the Initial Purchasers
in the manner contemplated by the Purchase Agreement and the Offering Memorandum
or in connection with the initial resale of the Securities by the Initial
Purchasers in the manner contemplated by the Purchase Agreement and the Offering
Memorandum, and the Indenture is not required to be qualified under the Trust
Indenture Act, in each case assuming (i) that the purchasers who buy such
Securities in the initial resale thereof are qualified institutional buyers as
defined in Rule 144A promulgated under the Securities Act, or persons other than
U. S. persons in connection with offers and sales made in reliance upon
Regulation S under the Securities Act, (ii) the accuracy and completeness of the
Initial Purchasers’ representations set forth in Section 1(b) of the Purchase
Agreement (including Annex C thereto), and those of ABCR, Avis Finance and the
Guarantors set forth in the Purchase Agreement regarding, among other things,
the absence of a general solicitation in connection with the sale of such
Securities to the Initial Purchasers and the initial resales thereof, and (iii)
the compliance with the procedures set forth in the Purchase Agreement by the
Initial Purchasers, ABCR, Avis Finance and the Guarantors
 
12.           The information included in the Time of Sale Information and in
the Offering Memorandum under the headings “Description of notes,” “Exchange
offer; registration rights” and “Certain United States federal income tax
considerations” to the extent that it summarizes laws, governmental rules or
regulations or documents referred to therein is correct in all material
respects.
 
13.           None of ABCR, Avis Finance or the Guarantors is and, immediately
after the sale of the Securities to the Initial Purchasers and application of
the net proceeds therefrom as described in the Time of Sale Information and in
the Offering Memorandum under the caption “Use of proceeds”, none of ABCR, Avis
Finance or the Guarantors will be, an “investment company” as such term is
defined in the Investment Company Act.
 
14.           Neither the sale, issuance or delivery of the Securities nor the
application of the net proceeds therefrom as described in the Offering
Memorandum under the caption “Use of proceeds” will contravene Regulation T (12
C.F.R. Part 220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R.
Part 224) of the Board of Governors of the Federal Reserve System.
 
15.           To our actual knowledge, except for legal or governmental
proceedings described in documents incorporated by reference in the Offering
Memorandum, there is no legal or governmental proceeding that is pending or
threatened against ABCR, Avis Finance or any Guarantor that has caused us to
conclude that such proceeding would be required to be described by Item 103 of
the Regulation S-K under the Securities Act if the issuance of the Securities
were being registered under the Securities Act but is not so described in the
Offering Memorandum.
 


 
B-3

--------------------------------------------------------------------------------

 
 
We can, however, confirm that we have participated in the preparation of the
Time of Sale Information and the Offering Memorandum and have participated in
conferences with representatives of the Note Parties, representatives of the
independent accountants of ABCR and the Guarantors, you and your representatives
and counsel during which disclosures in the Time of Sale Information and the
Offering Memorandum and related matters were discussed, and have reviewed such
other documents as we deemed appropriate.
 
Based on the foregoing, we advise you that nothing has come to our attention
that has caused us to conclude that the Time of Sale Information, as of 4:22 pm
Eastern Time on November 5, 2012, or the Offering Memorandum, at the date it
bears or on the date of this letter, contained or contains an untrue statement
of a material fact or omits or omitted to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 

 
B-4

--------------------------------------------------------------------------------

 

Exhibit C
 


[Form of Company Opinions]
 
1.           To my knowledge, there are no material legal or governmental
proceedings pending to which the Companies, the Guarantors or any of their
respective subsidiaries are a party or to which any property of the Companies,
the Guarantors or any of their respective subsidiaries is subject that are of a
type that would have been required to be disclosed in the Offering Memorandum
pursuant to Item 103 of Regulation S-K of the rules and regulations under the
Securities Act of 1933, as amended as of the date hereof (the “Securities Act”),
had the Offering Memorandum been a registration statement under the Securities
Act that are not so disclosed.
 
2.           The execution and delivery by each of the Companies and each of the
Guarantors of the Purchase Agreement, the Securities, the Exchange Securities,
the Indenture and the Registration Rights Agreement (collectively, the
“Transaction Documents”) to which such entity is a party and the consummation by
each such entity of the transactions contemplated thereby, will not (i) result
in any violation of the provisions of such entity’s Organizational Documents,
(ii) constitute a violation of, or a breach or default under, the terms of any
agreements or instruments to which such entity is a party (except for such
violations, breaches or defaults that are not likely to have a material adverse
effect on the Companies and the Guarantors, taken as a whole) or (iii) violate
or conflict with, or result in any contravention of, any applicable law,
statute, rule, regulation, judgment, order, writ or decree of any government,
government instrumentality or court, domestic or foreign, having jurisdiction
over such entity (except for such violations that are not likely to have a
material adverse effect on the Companies and the Guarantors, taken as a whole).
I do not express any opinion however, as to whether the execution, delivery or
performance by the Companies and the Guarantors of the Purchase Agreement will
constitute a violation of or default under, any covenant, restriction or
provision with respect to financial ratios or tests or any aspect of the
financial condition or results of operations of the Companies, the Guarantors or
any of their subsidiaries.
 



 

 
C-1

--------------------------------------------------------------------------------

 